DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/26/2021 has been entered. Claims 1-20 remain pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875).
Regarding claim 1, Rhoad teaches an apparatus (see Fig. 1) comprising: a convex protrusion (see Fig. 6A, massage insert 18 comprised of convex protrusions), wherein the 
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion.
However, Meilus teaches an analogous mounted massage device (see abstract and Fig. 2) comprising a protrusion (Fig. 1, base 14 protruding from backing 12) on which a raised rib runs through a central area thereof (see Fig. 1, raised rib 16), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 1 and col. 5, lines 55-60, raised edge 16 runs through the center of the protrusion).
Rhoads teaches that the massage insert can take on many forms for different types of massage (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a raised rib running through a central area thereof, as taught by Meilus, for the purpose of providing a surface that can apply a deep, concentrated pressure to the user that replicates manual muscular therapy performed by therapists (see Meilus col. 6, lines 27-55).
Regarding claim 6, Rhoad further teaches wherein the backing (Fig. 6A, 12) is configured for mounting flush with a vertical surface (see Fig. 6A, backing mounted against vertical wall).
Regarding claim 7, Rhoad further teaches) wherein the backing (Fig. 6A, 12) is angularly configured for mounting on a corner of a vertical surface (see Figs 1 and 6A, backing is angled with side panels 14 to mount on a corner). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) as applied to claim 1 above, and further in view of Gueret (US 4,409,967).
Regarding claim 2, Rhoad teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the raised rib is 1.5 to 5 millimeters tall.
However, Gueret teaches an analogous massage device (see abstract and Fig. 1) wherein the device has raised ribs (Fig. 2, protrusion 6) wherein the raised rib is up to 15mm tall (see col. 3, lines 49-51). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of Rhoad to be within the claimed range for the purpose of using a rib height appropriately sized to massage a user. 
Regarding claim 3, Rhoad further teaches wherein a plurality of the convex protrusions extend from the backing (see Fig. 6a).
Rhoad does not teach wherein two or more of the ribs are oriented in different directions. 
However, Gueret teaches an analogous massage device (see abstract and Fig. 1) wherein the plurality massage elements are oriented in different directions (see Fig. 1, spikes 5a and 5b of protrusion 6 mounted at different angles; see col. 3, lines 55-63).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ribs of the protrusions of Rhoad to be oriented in different directions, as taught by Gueret, for the purpose of enhancing the massaging effect applied (see col. 4, lines 20-24 of Gueret).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) as applied to claim 1 above, and further in view of Martinez (US PGPub 2011/0138556).
Regarding claim 4, Rhoad teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the backing further comprises a handle containing a vibrating motor on a side of the backing opposite of the protrusions.
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor on a side of the backing opposite of the protrusions (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Georgi to have a handle with a vibrating motor as taught by Martinez, for the purpose of vibrating the protrusions against the skin to perform massaging movements that encourage stimulation of blood flow (see paragraph 24 of Martinez).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) as applied to claim 1 above, and further in view of Faussett (US PGPub 2017/0231851).
Regarding claim 5, Rhoad, as modified teaches all previous elements of the claim as stated above. Rhoad does not teach wherein a nib extends from a side of the protrusion, and the nib is configured for coupling and securing an attachment to the protrusion.
 However, Faussett teaches an analogous massage device with convex protrusions (see abstract and Figs.5B) wherein a nib (Fig. 5B, 570) extends from a side of at least one convex protrusion (see Fig. 5B; see paragraph 111) and the nib is configured for coupling and securing an attachment to the protrusion (see Figs. 5A and 5B, nib 570 fits into opening 511 of cover 520).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a nib extending from it as taught by Faussett, for the purpose of allowing different covers to be attached to the massage device in order to change the texture or type of massage (see Faussett paragraphs 107 and 110). 
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851).
Regarding claim 8, Rhoad teaches an apparatus for mounting on a vertical surface (see Fig. 6A) comprising: 
A plurality of convex protrusions extending from a backing (see Fig. 6A, rounded massage elements extending from backing 18) that is removably attached (see paragraph 24; massage element is removable) to a backing unit (Fig. 6A, 12) at a docking port (see Fig. 2B, docking port defined by walls 16)
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion.
However, Meilus teaches an analogous mounted massage device (see abstract and Fig. 2) comprising a protrusion (Fig. 1, base 14 protruding from backing 12) on which a raised rib runs through a central area thereof (see Fig. 1, raised rib 16), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 1 and col. 5, lines 55-60, raised edge 16 runs through the center of the protrusion).
Rhoads teaches that the massage insert can take on many forms for different types of massage (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a raised rib running through a central area thereof, as taught by Meilus, for the purpose of providing a surface that can apply a deep, concentrated pressure to the user that replicates manual muscular therapy performed by therapists (see Meilus col. 6, lines 27-55).
Rhoad further does not teach that the backing is handled.
However, Aboud teaches an analogous back massaging device (see abstract) wherein the device has handles (see Fig. 1, handles 11A, 11B, 11C) and is wall mountable (see Col. 2, lines 11-19).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle as taught by Aboud, for the purpose of allowing the user to use the handle to manipulate the device to reach areas that cannot be massaged when the device is mounted on the wall. 
Rhoad further does not teach wherein a nib extends from a side of at least one convex protrusion and fits into a channel at least partially circumscribing an attachment to the convex protrusion.
However, Faussett teaches an analogous massage device with convex protrusions (see abstract and Figs.5B) wherein a nib (Fig. 5B, 570) extends from a side of at least one convex protrusion (see Fig. 5B; see paragraph 111) and fits into a channel at least partially circumscribing an attachment to the convex protrusion (see Figs. 5A and 5B, nib 570 fits into channel 511 of cover 520).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a nib extending from it as taught by Faussett, for the purpose of allowing different covers to be attached to the massage device in order to change the texture or type of massage (see Faussett paragraphs 107 and 110). 
Regarding claim 10, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad further teaches wherein the protrusions are configured such that there are 3 to 5 of the protrusions per row (see Fig. 6A, there are 5 protrusions per row). Rhoad does not explicitly teach wherein the protrusions are configured such that there are 10 to 30 of the protrusions per column. 
However, Rhoad teaches that the massage insert can take any desired form (see paragraph 24). Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date of the invention, to modify the protrusions of Rhoad to be configured such .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Martinez (US PGPub 2011/0138556).
Regarding claim 9, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the handled backing contains a vibrating motor.
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle with a vibrating motor as taught by Martinez, for the purpose of vibrating the protrusions against the skin to perform massaging movements that encourage stimulation of blood flow (see paragraph 24 of Martinez).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Fleming (US PGPub 2018/0049938).
Regarding claim 11, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical surface unit contains a storage compartment enclosed by a hinged door.
However, Fleming teaches an analogous massage device (see abstract and Fig. 1) wherein the unit contains a storage compartment (see Fig. 16 showing compartment) enclosed by a hinged door (Fig. 16, 78; see paragraph 80).
Rhoad and Fleming both teach massage devices with attachments for different massaging effects. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to modify the device of Rhoad with a storage compartment as taught by Fleming, for the purpose of providing a place on the device to store the alternative massage attachment options that makes it less likely for the user to misplace the attachments.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, further in view of Martinez (US PGPub 2011/0138556) and further in view of Imboden (US PGPub 2008/0306417).
Regarding claim 12, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the handled backing contains a vibrating motor. 
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle with a vibrating motor as taught by Martinez, for the purpose of vibrating the protrusions against the skin to perform massaging movements that encourage stimulation of blood flow (see paragraph 24 of Martinez).
Rhoad, as modified, further does not teach and wherein the handled backing contains a charging port receiver electrically coupled to a power source that powers the vibrating motor; the charging port receiver configured to receive a post-shaped charging port, the post-shaped charging port being permanently affixed to the vertical surface unit at the docking port
However, Imboden teaches an analogous vibrating massage device (see abstract) wherein the handled backing (fig. 9A, 250) contains a charging port receiver (Fig. 9A, collar 226 with electrical contacts 205a nd 205b) electrically coupled to a power source that powers the vibrating motor (see paragraph 38, the electrical contact function to charge the battery to power the motor) the charging port receiver configured to receive a post-shaped charging port (see Fig. 12, collar 226 receives post 426; see paragraph 63), the post-shaped charging port being permanently affixed to the vertical surface unit at the docking port (see Fig. 10 post 426 is a permanent part of the docking unit 450).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the device of Rhoad to have a way of charging the massage device when it is mounted to the docking station as taught by Imboden for the purpose of providing a way of recharging the device that simplifies the number of .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481), in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Applebaum (US PGPub 2007/0123807).
Regarding claim 13, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the attachment comprises a wheel.
However, Applebaum teaches an analogous massage device (see abstract) wherein the massaging elements comprise a wheel (Fig. 2, 100).
Rhoad teaches that the massage attachment can take any desired shape (see paragraph 24) and, as modified by Faussett, a cover to change the massage texture can be aplied. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the attachments of Rhoad to include a wheel as taught by Applebaum, for the purpose of providing an attachment for providing a rolling massaging effect to stimulate the skin (see paragraph 10 of Applebaum).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Free (US 9,186,294).
Regarding claim 14, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical height of the surface unit is ten to thirty inches long. 
However, Free teaches an analogous mounted body massager (see abstract) wherein the vertical height of the surface unit is 10 ¾ inches long (see col. 3, lines 24-25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the surface unit of Rhoad with the vertical height as taught by Free within the claimed range, for the purpose of providing an appropriately sized unit for massaging the body.
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), and further in view of NPL ‘Human Height’ (hereinafter “Roser”).
Regarding claim 15, Rhoad teaches a method for scratching or massaging human or animal body surfaces (see paragraph 3 and Fig. 1), comprising: 
Mounting to a wall (see Fig. 1 and paragraph 23) a device comprising at least one convex protrusion (Fig. 6A, massage insert 18 having convex protrusions) wherein the protrusion is coupled to a backing unit (Fig. 3H, 34; see paragraph 38, each projection is mounted to the brush backing); and moving the body surface against the at least one convex protrusion (see paragraph 24, the user moves their body against the device), wherein the at least one convex protrusion is configured for deep tissue massage (see paragraphs 4 and 24, insert 18 shown in fig. 6A is for massage; the user places their back against the device and can control the depth of the massage by varying the pressure).
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion.
However, Meilus teaches an analogous mounted massage device (see abstract and Fig. 2) comprising a protrusion (Fig. 1, base 14 protruding from backing 12) on which a raised rib runs through a central area thereof (see Fig. 1, raised rib 16), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 1 and col. 5, lines 55-60, raised edge 16 runs through the center of the protrusion).
Rhoads teaches that the massage insert can take on many forms for different types of massage (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a raised rib running through a central area thereof, as taught by Meilus, for the purpose of providing a surface that can apply a deep, concentrated pressure to the user that replicates manual muscular therapy performed by therapists (see Meilus col. 6, lines 27-55).
Rhoad, as modified, further does not teach wherein the backing unit has a bottom mounting height of 35 to 46 inches and a top mounting height of 48 to 62 inches. 
However Rhoad teaches a device that is intended to be mounted at a height to allow a user to massage their back. Roser teaches that the average human height is 62-67 inches (see page 10 of attached NPL). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the device of Rhoad to be mounted at least lower than 62 inches and within the claimed range in order to have the device at a height that allows the user to massage their body.
 Regarding claim 16, Rhoad further teaches removing a hand-held unit (Fig. 6A, 18) from the backing (see Fig. 6A, unit 18 fits into slots 16 on the backing and is removable) and moving the hand-held unit against the body surface (see paragraph 24, removable insert 18 has the massaging elements, when removed the user could hold the insert and massage themselves with it).
Regarding claim 19, Rhoad further teaches removing a hand-held unit from the device (see Fig. 1, unit 18 fits into slots 16 on the backing and is removable), wherein the hand-held unit comprises at least one of the convex protrusions (see paragraph 24, removable insert 18 has the massaging elements, when removed the user could hold the insert and massage themselves with it).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) and further in view of NPL ‘Human Height’ (hereinafter “Roser”) as applied to claim 15 above, and further in view of Chi (US 5,728,051).
Regarding claim 17, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach attaching an attachment to the convex protrusion, the attaching including placing the attachment over the convex protrusion and fitting a nib on the convex protrusion into a channel that at least partially circumscribes20 the attachment, and rotating the nib in relation to the convex protrusion, thereby securing the attachment
However, Chi teaches an method of massaging with a massage device with convex protrusions (see abstract and Figs. 2 and 3) comprising attaching an attachment to the convex protrusion (see Figs 3 and 4, attachment 53 placed on protrusion 522), the attaching including 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a nib extending from it as taught by Chi, for the purpose of allowing different massage heads to be mounted according to user preference. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), further in view of NPL ‘Human Height’ (hereinafter “Roser”), and further in view of Chi (US 5,728,051) as applied to claim 15 above, and further in view of Applebaum (US PGPub 2007/0123807).
Regarding claim 18, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the attachment comprises a wheel.
However, Applebaum teaches an analogous massage device (see abstract) wherein the massaging elements comprise a wheel (Fig. 2, 100).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified device of Rhoad to include a wheel attachment as taught by Applebaum, for the purpose of providing an attachment for providing a rolling massaging effect to stimulate the skin (see paragraph 10 of Applebaum).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) and further in view of NPL ‘Human Height’ (hereinafter “Roser”) as applied to claim 15 above, and further in view of Fleming (US PGPub 2018/0049938).
Regarding claim 20, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical surface unit contains a storage compartment enclosed by a hinged door, wherein the hinged door further comprises at least one of the convex protrusions on an exterior surface.
However, Fleming teaches an analogous massage device (see abstract and Fig. 1) wherein the unit contains a storage compartment (see Fig. 16 showing compartment) enclosed by a hinged door (Fig. 16, 78; see paragraph 80).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to further modify the device of Rhoad with a storage compartment as taught by Fleming, for the purpose of providing a place on the device to store the alternative massage attachment options that makes it less likely for the user to misplace the attachments. It would further be obvious to one skilled in the art to have the hinged door comprise at least one of the convex protrusions on an exterior surface for the purpose of making use of more of the surface area of the device for massaging.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment overcame the rejection using Georgi as Georgi was not intended for deep tissue massage. However, Meilus is now used to teach the raised rib of claims 1, 8, and 15. Meilus teaches a device specifically for deep tissue massage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799